acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum acknowledged sca-1998-007 cc dom it a caprohofsky tl-n-1768-97 sep associate district_counsel salt lake city cc wr rmd sla assistant chief_counsel cc dom it a date to from subject significant service_center advice this responds to your request for significant advice dated date in connection with questions posed by the ogden service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in the ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 does a tax-decreasing entry on an amended_return that also contains a tax-increasing entry constitute a refund claim under sec_6402 of the code should the service make refunds based on the tax-decreasing entries on an amended_return when there is no overpayment because of offsetting adjustments also shown on the return conclusion sec_1 a return or amended_return that shows a net increase in tax does not constitute a valid claim_for_refund_or_credit since no overpayment is disclosed on the return or amended_return tl-n-1768-97 the service cannot make refunds based upon only tax- decreasing entries on amended returns where there is no overpayment facts amended returns that show a net increase in tax often contain both tax-increasing and tax-decreasing entries service centers frequently receive these amended returns after the expiration of the period of limitation although they are postmarked before expiration you have described two different views on how such an amended_return should be handled the first view is that the net increase in tax should be assessed because the period is extended pursuant to sec_7502 and sec_6501 according to the second view the tax-increasing entries on the return cannot be assessed because the period of limitation has expired this view further provides that the service must refund_or_credit amounts based solely upon the tax-decreasing adjustments because the period of limitation has been extended on these items by the timely mailed timely filed rule_of sec_7502 discussion sec_7502 does not apply to a timely mailed amended_return that shows an additional tax due and that is received after the limitations_period so as to extend the period under sec_6501 this is because taxpayers are not required to file amended returns showing an additional tax due in fact an amended_return showing an additional tax due may be filed after the period of limitations has expired therefore such a return does not constitute a return required to be filed within a prescribed period thus the first view articulated above should not be followed because sec_7502 does not apply the increase in tax should not be assessed nevertheless sec_7502 would apply to an amended_return that entails a claim_for_refund because taxpayers are required to file such returns within a prescribed period in order to retrieve overpayments of tax thus you have asked whether the tax- decreasing entries on amended returns that show a net increase in tax constitute refund claims pursuant to sec_301_6402-3 of the regulations on procedure and administration a properly executed individual fiduciary or corporation original income_tax return or an amended_return on form 1040x or form 1120x if applicable constitutes a claim_for_refund_or_credit within the meaning of sec_6402 and sec_6511 for the amount of overpayment shown on the return or amended_return for purposes of sec_6511 the claim is tl-n-1768-97 considered filed on the date the return or amended_return is considered filed except that if the requirements of sec_301_7502-1 are met the claim shall be considered as filed on the date of the postmark a return or an amended_return shall constitute a claim_for_refund_or_credit if it contains a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded to the taxpayer or applied to the succeeding year's estimated_taxes a return or amended_return that shows a net increase in tax would not constitute a valid claim_for_refund_or_credit under sec_301_6402-3 since no overpayment would be disclosed on the return or amended_return nor could such a document be perfected as a claim the concept of perfecting a claim arises in the context of an informal claim that is sufficient to toll the period of limitations but that is otherwise insufficient to support the allowance of the claimed refund a return or amended_return that shows a tax due is not a claim_for_refund informal or otherwise that can be perfected see 472_f2d_776 1st cir your second question was whether the service should make refunds based on an amended_return when there is no overpayment because of offsetting adjustments shown on the return the service is not required to unbundle an amended_return in order to treat the various items according to their respective periods of limitations even if unbundling was proper the service is nevertheless not required to make a refund under sec_6402 unless the taxpayer has overpaid the tax in this respect the situation would be the same as the situation in which the taxpayer files a timely claim_for_refund based on items that decrease the tax_liability and after the period of limitations under sec_6501 has expired the service discovers other items that increase the tax_liability because there is no overpayment no refund can be made an overpayment must appear before refund is authorized although the statute_of_limitations may have barred the assessment and collection of any additional sum it does not obliterate the right of the united_states to retain payments already received when they do not exceed the amount which might have been properly assessed and demanded 284_us_281 xi-1 c b thus neither of the suggested views is correct sec_7502 and sec_6501 do not extend the period of limitations for an amended_return that shows a net tax increase received after the assessment_period thus the service_center cannot make an assessment as the first view suggests however in contradiction to the second view the service_center cannot make refunds based upon only the tax-decreasing adjustments a tax- decreasing entry on an amended_return that shows a net increase in tax does not constitute a refund claim under sec_6402 of the tl-n-1768-97 code and the service cannot make refunds where there is no overpayment if you have any comments or further questions please call catherine prohofsky at assistant chief_counsel income_tax accounting by____ s ________________ michael d finley chief branch cc eosco t e ndcso t c cc dom fs technical services
